DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and Applicants remarks and amendments filed on 6/27/2022 have been fully considered, and these remarks and amendments, along with the Terminal Disclaimer, have overcome the submitted prior art. The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, receiving a request message at a second network function, wherein the request message comprises identification data corresponding to a first network function; and determining whether the first network function comprises a data layer based on the request message, wherein the request message comprises a data layer identifier field indicating the data layer; and determines whether the second network function belongs to the data layer, as substantially described in independent claims 1, 6, 11, and 16.  
These limitations, in combination with the remaining limitations of claims 1, 6, 11, and 16, are not taught nor suggested by the prior art of record. Claims 2-5, 7-10, 12-15, and 17-20 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474